Citation Nr: 0425780	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-05 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for headaches as 
residuals of a head injury.

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL
Appellant
ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to August 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in September 2001 and October 
2002 of the Columbia, South Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

In January 2004, the veteran testified at hearing before the 
undersigned Acting Veterans Law Judge, who was designated by 
the Chairman of the Board to conduct the hearing pursuant to 
38 U.S.C.A. § 7101(c).  A transcript of the hearing testimony 
is associated with the claim file.

In the December 2000 application to reopen the previously 
denied claim, the veteran raised the issue of service 
connection for nervousness secondary to a head injury.  As 
this issue has not been addressed by the RO, it is referred 
there for appropriate action. 

Before deciding the claims on the merits, the Board 
determines that further procedural and evidentiary 
development is necessary.  Accordingly, the issues on the 
merits are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an unappealed May 1993 rating decision, the RO found 
new and material evidence had not been submitted to reopen 
the previously denied claim of service connection for 
headaches as a residual of a head injury.  

2.  The evidence submitted since the May 1993 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for headaches as a residual of a head injury.  

3.  In an unappealed May 1993 rating decision, the RO denied 
service connection for hypertension on the basis that the 
veteran was not treated for hypertension in active service 
and that there was no record of treatment within one year of 
the veteran's release from active service.  

4.  The evidence submitted since the May 1993 rating 
decision, by itself, or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
hypertension, to include as a residual of a head injury.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the previously denied 
claim of service connection for headaches as residuals of a 
head injury has been presented.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001). 

2.  New and material evidence to reopen the previously denied 
claim of service connection for hypertension has been 
presented.  38 U.S.C.A. §§5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA


The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided the veteran 
pre-RO-adjudication, VCAA notice prior to each unfavorable 
adjudication.  And in light of the favorable dispositions of 
the claims to reopen further discussion of VCAA compliance is 
not necessary regarding either the duty to notify or the duty 
to assist. 

1.  Residuals of a Head Injury
Procedural Background 

In February 1971, the veteran filed a claim of service 
connection for residuals of a head injury.  In an unappealed 
February 1971 rating decision, the RO denied service 
connection on the basis that there was no evidence of 
continued residuals as of the physical examination at 
separation or within one year of service.  The evidence 
considered were the service medical records, which reflected 
entries of the veteran having received treatment for a scalp 
wound, which included sutures, as result of the military 
police (MP) having hit him in the head with a billy club.  
There is no record of a Line of Duty determination.  After 
the veteran was notified of the adverse determination and of 
his procedural and appellate rights, he did not appeal the 
rating decision and it became final. 

In a May 1993 rating decision, the RO found new and material 
evidence had not been submitted to reopen the previously 
denied claim of service connection for headaches as a 
residual of a head injury.  After the veteran was notified of 
the adverse determination and of his procedural and appellate 
rights, he did not appeal the rating decision and it became 
final. 

Evidence Previously Considered

The service medical records show that in April 1970 the 
veteran complained of headaches and dizziness after being 
struck with a billy club by a military policeman, two days 
earlier.  There was no report of loss of consciousness.  The 
veteran had sutures applied in the right parietal area.  The 
assessment was contusion and laceration of the right parietal 
scalp area.  Two days later, the veteran was still 
experiencing headaches.  In July 1970, the veteran complained 
of occasional dizziness and headaches.  On separation 
examination, a scar on the scalp was noted.  There was no 
other abnormality. 

Additional Evidence Presented Since the May 1993 Rating 
Decision

The veteran filed his current application to reopen in 
December 2000.  

VA records disclose that in February 2001 the veteran 
presented for a follow-up of hypertension. "Chronic 
headaches, history of head injury" was noted.  The 
impressions included, chronic headaches: probably related to 
hypertension and previous head injury.

On VA examination in June 2001, there was no evidence of 
neurological encephalopathy. 

At a May 2002 RO hearing, the veteran testified that the MPs 
beat him until he was knocked out, and the medics had to wake 
him up when they sewed him up.  The veteran related that he 
has experienced constant headaches ever since and he has 
required constant treatment. 

In January 2004, the veteran testified that, while serving in 
Vietnam, he was recognized by MPs as being in an off-limits 
area.  He pushed one of the MPs and, when he woke up, he was 
in the medic clinic.  The veteran related that the MPs hit 
him in the head and he has had headaches ever since. 



Analysis

As noted above, the veteran filed his application to reopen 
his previously denied claim in December 2000.  The regulation 
applicable to new and material evidence, 38 C.F.R. 
§ 3.156(a), was amended, effective August 29, 2001.  Thus, 
the version of 3.156(a) in effect prior to that date is 
applicable to the veteran's application to reopen his claim 
for service connection for headaches as a residual of a head 
injury.

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b). 

New and material evidence is evidence not previously of 
record, that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence of record since the May 1993 rating decision 
consists of VA records and the veteran's testimony.  The 
February 2001 VA record reflects that a VA care provider 
recorded an assessment that the veteran's headaches are 
probably secondary to his hypertension and previous head 
injury.  The Board notes that new evidence is presumed 
credible at this juncture of the analysis, which means that 
it is not subjected to the test of what weight it may receive 
in light of the negative evidence of record.  In light of 
this rule, the February 2001 VA record pertains to the core 
issue of the veteran's claim, which is whether there is a 
medical nexus between his headaches and the April 1970 head 
injury.  A VA care provider has opined that it is.  For the 
purpose of whether new and material evidence has been 
submitted, that opinion is evidence, which is so significant 
that it must be considered, with all of the other evidence of 
record, to fairly decide the veteran's claim.  38 C.F.R. 
§ 3.156(a). 
2.  Hypertension
Procedural Background 

In a May 1993 rating decision, the RO denied service 
connection for hypertension on the basis that the veteran was 
not treated for hypertension in active service and that there 
was no record of treatment within one year of the veteran's 
release from active service.  After the veteran was notified 
of the adverse determination and of his procedural and 
appellate rights, he did not appeal the rating decision and 
it became final. 

Evidence Previously Considered

The service medical records are negative for any complaint, 
finding, or history of hypertension.  On separation 
examination, blood pressure was 140/90. 

After service, VA records document treatment for 
hypertension, beginning in 1992. 

Additional Evidence Presented Since the May 1993 Rating 
Decision

The veteran filed his current application to reopen in May 
2002.  

Among the new evidence presented is an April 1971 VA record 
disclosing that the veteran complained of dizziness and 
headaches due to the 1970 head injury.  At the time, blood 
pressure was 160/100.  A private physician recorded a blood 
pressure reading of 150/90 in January 1981. 

Analysis

The veteran's application to reopen the claim was received in 
May 2002.  So the current legal standard for determining 
whether new and material evidence has been submitted is 
applicable.  The Board incorporates here by reference, the 
discussion of the applicable legal standard above except for 
the applicable test.  The current standard is that new 
evidence, which also is material, is evidence not previously 
of 


record, which by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2003)  

The April 1971 VA record was not considered in the 1993 
rating decision, and it shows the veteran as manifesting a 
blood pressure of 160/100 eight months after his release from 
active service.  Even without an accompanying diagnosis of 
essential hypertension, in light of the veteran's blood 
pressure recorded at his separation physical of 140/90, the 
1971 record is probative on the issue of continuity of 
symptomatology, especially in light of the fact that the 
veteran testified under oath that he sought VA treatment 
almost immediately after service.

The Board finds that the April 1971 VA record, when 
considered with the finding on separation examination, 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for hypertension, namely, the 
onset of hypertension during service or the manifestation of 
hypertension to a compensable during the one-year presumptive 
period.  Therefore, the Board finds the evidence new and 
material evidence to reopen the claim. 


ORDER

New and material evidence to reopen the previously denied 
claim of service connection for headaches as a residual of a 
head injury has been presented.  To this extent the appeal is 
granted.

New and material evidence to reopen the previously denied 
claim of service connection for hypertension to include as a 
residual of a head injury has been presented.  To this extent 
the appeal is granted.




REMAND

In light of the fact that the veteran was injured during 
service and that he currently has headaches and there is 
evidence that there may be an association between the injury 
in service and the headaches, further evidentiary development 
is needed. Also, it is unclear, what if any, is the medical 
significance of the blood pressure readings in 1970 and 1971.  
Under the duty to assist, the case is REMANDED for the 
following:

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A, and 38 C.F.R. § 3.159, notify the 
veteran that: 

a.  To substantiate his claims of 
service connection he should medical 
evidence that his current headaches 
are related to the in-service head 
injury and that hypertension is 
directly related to service or 
presumptively related to service.  

b.  Notify the veteran that if he 
has evidence to substantiate his 
claims, not already of record, that 
is not in the custody of a Federal 
agency, such as records of private 
medical care, he should submit the 
records himself or with his 
authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.

c.  Notify the veteran that if he 
has evidence, not already of record, 
that is in the custody of VA or 
other Federal agency, VA will obtain 
any such records he identifies.

d.  Ask the veteran to provide any 
evidence in his possession that 
pertains to his claims.  

2.  Obtain the veteran's personnel file 
from the appropriated custodian of 
Federal records. 

3.  Ask the veteran for a detailed 
statement about the circumstances in 
April 1970, resulting in a head injury. 

4. After securing the necessary 
authorization, obtain the records of the 
Community Based Outpatient Clinic, 
Florence, South Carolina. 

5.  Schedule the veteran for VA 
examination by a neurologist to determine 
whether the veteran has current headaches 
and, if so, whether the headaches are 
related to the head injury in service.  
The claims file must be made available 
for review by the examiner.  The examiner 
is asked to express an opinion, based on 
sound medical principles, whether a blow 
to the head in the right parietal area 
without loss of consciousness is related 
to the veteran's current headaches. 

In formulating the opinion, the examiner 
is asked considered whether it is at 
least as likely as not (probability of at 
least 50 percent) that the headaches, if 
present, are related to the trauma in 
April 1970.  

6.  Schedule the veteran for VA 
examination to determine whether the 
veteran has hypertension and, if so, 
whether hypertension is related to 
service.  The claims file must be made 
available for review by the examiner.  
The examiner is asked to express an 
opinion, based on sound medical 
principles, whether the single reading of 
140/90 on separation examination and a 
single reading of 160/100 eight months 
later are manifestations of hypertension 
with the earliest documentation of 
hypertension in 1992. 

In formulating the opinion, the examiner 
is asked considered whether it is at 
least as likely as not (probability of at 
least 50 percent) that hypertension had 
onset in service or hypertension was 
manifested to a compensable degree, that 
is, either continuous medication for 
control or diastolic pressure 
predominantly 100 or more, during the 
one-year period following separation from 
service. 

7.  After the above development, 
adjudicate the claims on the merits.  If 
any benefit is denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



